Citation Nr: 0028589	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  94-01 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for a laceration scar 
on the left upper eyelid.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from June to November 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Waco, Texas.


FINDING OF FACT

A left eyelid laceration scar is very slightly disfiguring, 
but is otherwise asymptomatic.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a left eyelid 
laceration scar have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 
7804, 7805 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule, 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

Thirty-eight C.F.R. § 4.118, Diagnostic Codes 7803, 7804 and 
7805 pertain to scars.  A 10 percent evaluation is warranted 
for superficial, poorly nourished scars with repeated 
ulceration under Diagnostic Code 7803.  Diagnostic Code 7804 
provides that a 10 percent disability evaluation is warranted 
for superficial scars that are tender and painful on 
objective demonstration.  Diagnostic Code 7805 otherwise 
provides that a rating for scars is based upon the limitation 
of function of the affected part.  38 C.F.R. § 4.118.

Thirty-eight C.F.R. § 4.118, Diagnostic Code 7800 pertains to 
disfiguring scars of the head, face or neck and provides that 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement 
warrants assignment of a 50 percent rating.  Where severe, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles, a 30 percent evaluation is 
warranted.  Where moderately disfiguring a 10 percent 
evaluation is warranted and where there is slight 
disfigurement a zero percent evaluation is warranted.  A Note 
provides that when in addition to tissue loss and 
cicatrization there is marked discoloration, color contrast, 
or the like, the 50 percent rating may be increased to 80 
percent, the 30 percent to 50 percent, and the 10 percent to 
30 percent.  The most repugnant, disfiguring conditions, 
including scars and diseases of the skin, may be submitted 
for central office rating, with several unretouched 
photographs.

In this case the veteran incurred injury to his left eye in 
service.  In a rating decision dated in November 1978, the RO 
established service connection and assigned a zero percent 
evaluation for a laceration scar of the left upper eyelid, 
effective November 4, 1978.  That evaluation has remained in 
effect to date.

Post-service records note, if at all, a small scar on the 
left upper eyelid, without notation of tissue loss, color 
changes, cicatrization or ulceration.  At the time of a 
hearing before a hearing officer at the RO in November 1996, 
the veteran complained that his scar was painful and also 
indicated it was disfiguring stating "You can see it."  
Transcript at 3.  

In May 2000, the veteran presented for VA evaluation of his 
left upper eyelid scar.  The Board notes he voiced no 
complaints relevant to his eyelid scar to the examiner.  The 
examiner noted traumatic scarring of the left upper eyelid 
and indicated the scar was nontender.  The VA examiner stated 
that it was "very slightly" disfiguring (emphasis in the 
original).  

The Board notes that the VA examiner termed the degree of 
disfigurement as only very slight.  In order to warrant a 
compensable evaluation for a disfiguring facial scar the 
degree of disfigurement must be moderate.  The claims file 
contains no medical evidence showing more than slight 
disfigurement from the veteran's left upper eyelid scar.  As 
such, a higher evaluation is not warranted under Diagnostic 
Code 7800.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In particular, despite the veteran's complaints of 
scar pain at the time of his 1996 hearing, he made no 
complaints to the May 2000 VA examiner, that examiner noted 
the scar to be nontender to examination, and, a review of the 
post-service medical record shows no incidents of treatment 
for symptomatic left upper eyelid scarring or complaints 
relevant to problems with such scar.  There is, in short, no 
competent evidence of ulceration or scar tenderness to 
warrant assignment of a 10 percent evaluation pursuant to 
Diagnostic Codes 7803, 7804.  The Board further notes that 
the veteran is separately service-connected for his other 
residuals of left eye trauma; manifestations attributable to 
such residual left eye disability will not be discussed 
pertinent to the veteran's scarring.  See 38 C.F.R. § 4.14.  

The evidence is not in relative equipoise in this case.  
Rather, the preponderance of the evidence demonstrates a 
healed left upper eyelid scar that is nontender and 
productive of no more than slight disfigurement.  As such the 
veteran's claim is denied.


ORDER

A compensable evaluation for scarring of the left upper 
eyelid is denied.



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

 

